On application for rehearing council makes the following statement:
"The Court erred in overlooking in its opinion the answer filed by petitioners Misses Emilie and Marie Hoa LeBlanc, to plaintiffs' original petition attacking the judgment of possession rendered by the lower court; that said answer reads as follows:
"`Defendants, Emilie Hoa LeBlanc and Marie Hoa LeBlanc, admit the recitals in the petition of Mrs. Delphine LeBlanc, wife of William Tobin, Marion LeBlanc, Peter LeBlanc, Edward LeBlanc and Miss Fabiola LeBlanc, filed on January __, 1940, and agree that judgment be rendered in accordance with the prayer of their petition.
"`In the alternative, and in the event only that such relief is denied by the Court, defendants, Emilie Hoa LeBlanc and Marie Hoa LeBlanc, pray that they, as universal legatees, be recognized as entitled to the sum of $656.94 claimed by petitioners.'"
This point is made now for the first time in this court on application for rehearing and is inconsistent with the following statement in the original brief of counsel: "The Misses LeBlanc were made defendants in plaintiffs' petition attacking the judgment, and have filed a pleading herein admitting the recitals of the petition and agreeing that judgment should be rendered in accordance with the prayer thereof. Consequently they as the other conjoint legatees have been removed from the present picture, and only the rights of the testatrix's collateral heirs as contrasted with those of Dr. LeBlanc's children are now before this honorable Court."
However, the heirs of Dr. Pierre Hoa LeBlanc are without interest in the matter for if the LeBlanc legacy is conjoint the accretion resulting from its failure would inure to the other residuary legatees, Emilie and Marie Hoa LeBlanc, and not to the heirs of Dr. LeBlanc. The Misses LeBlanc have not attacked the judgment placing the legal heirs in possession and are not before this court. They appear in this record merely as parties defendant in the proceeding in which the heirs of Dr. LeBlanc attacked the judgment placing the legal heirs of decedent in possession.
Rehearing refused.